Citation Nr: 1235677	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 through July 1997, from July 2000 through November 2000, from June 2004 through November 2005, and from September 2010 through November 2011.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  In July 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  The Veteran has submitted additional evidence to the Board, consisting of duplicate copies of audiometric studies which were already of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  The nature and character of the Veteran's active duty service is consistent with in-service noise exposure.

3.  Competent, persuasive evidence establishes that the Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.

4.  There is no credible evidence that the Veteran experienced tinnitus during and since service, and the only competent, probative opinion which addresses the question of whether there exists a nexus between in-service noise exposure and the Veteran's tinnitus is adverse to the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection for hearing loss and tinnitus.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The July 2006 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2006 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.

The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates-in the event that either claim for service connection is granted.  However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies each claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and March 2006 VA examination report.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2012 Board hearing, along with various written statements provided by the Veteran, his representative, his former in-service comrade, and his wife, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran asserts that he participated in over 200 combat missions during Operation Iraqi Freedom II from November 2004 through November 2005  and that he was exposed to combat noise (e.g., gunfire, mortar fire, explosions, and noise from military vehicles) during such service.  He alleges that this noise exposure has resulted in hearing loss and tinnitus.
	
The Veteran's characterization of the nature of his service is supported by a June 2007 statement from his comrade, R.W.B.  Moreover, the Veteran's service personnel records and DD Form 214 also reflect deployment and combat service in Kuwait and Iraq from November 2004 through November 2005.  Certainly, the character and nature of the Veteran's documented service is consistent with in-service noise exposure.

Nonetheless, considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the record presents no basis for a grant of service connection for bilateral hearing loss or for tinnitus.  


A.  Hearing Loss

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran's service treatment records show that the Veteran has undergone frequent audiological evaluation and audiometric testing.  However, none of these records persuasively supports a finding that the Veteran has any hearing loss-much less, hearing loss to any extent recognized as a disability for VA purposes.

The January 1997 enlistment examination revealed normal clinical findings of the ears.  Audiometric testing performed at that time revealed the following pure tone  thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
10
LEFT
0
0
10
5
5

In a July 2000 Report of Medical History, the Veteran denied having any hearing loss or other trouble related to his ears.  A physical examination performed at that time indicated some auditory shifts; however, recorded auditory thresholds still remained within normal limits: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
15
20
LEFT
0
0
10
5
0

In a November 2005 Report of Medical History, completed after his return from service in the Southwest Asia Theater of Operations, the Veteran reported that his hearing appeared to be worse than it was prior to his deployment.  Indeed, audiometric testing performed at that time indicated further auditory shifting; nonetheless, auditory thresholds again remained within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
25
15
LEFT
25
20
25
15
15

In a May 2006 Report of Medical History, the Veteran continued to report hearing loss.  Nonetheless, a physical examination revealed normal clinical findings in the Veteran's ears.  Overall, audiometric testing performed at that time indicated improved auditory thresholds in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
20
20
LEFT
10
5
15
20
20

The report or a September 2009 audiological examination indicates that audiometric testing results that were grossly unchanged from the prior May 2006 study; and also, which remained within normal limits:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
20
20
LEFT
10
5
20
15
20



Audiometric tests performed during an April 2010 examination continued to reveal similar auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
20
LEFT
10
10
15
15
20

Audiometric testing performed in July 2010 continued to reveal auditory thresholds that did not meet the requirements under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
25
LEFT
15
10
20
15
25

The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Nonetheless, in this case,  as discussed below, repeated audiometric testing performed since service also have not persuasively revealed a current hearing loss disability in either ear.

During a March 2006 VA examination, the Veteran reported that he was experiencing difficulty in understanding speech.  Audiometric testing continued to reveal auditory thresholds that were within normal limits:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
10
10
10
5
10
	
Speech recognition scores were 100 percent for both ears.  The VA audiologist stated that the Veteran demonstrated normal hearing levels in both ears.

Audiometric testing performed in April 2007 by a private audiologist, R.A., revealed auditory thresholds that were essentially consistent with those shown during the March 2006 VA examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
15
15
5
10

The April 2007 private report indicates that word recognition testing was performed via the Maryland NU-6 Test, rather than the Maryland CNC Test.  Speech recognition tested via that method indicated 100 percent speech recognition for both ears, when performed via air conduction in a quiet setting.  The same testing performed sensorineurally with background noise revealed speech recognition of 56 percent in the right ear and 40 percent in the left ear.  The speech recognition testing performed during the April 2007 private evaluation revealed scores that suggest hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board points out however, that such speech recognition testing was not performed via the Maryland CNC Test.  Moreover, the private audiologist did not provide any elaboration as to the significance of the Veteran's speech recognition scores under the Maryland NU-6 Test.  For these reasons, the Board finds that the speech recognition scores expressed in the April 2007 private report are not reliable, and, hence, carry no probative weight.

Treatment records from the VA Medical Center (VAMC) in Portland, Oregon show that the Veteran underwent audiometric tests on September 9, 2011 and September 10, 2011.  Once again, demonstrated auditory thresholds did not indicate a hearing loss disability, as defined by 38 C.F.R. § 3.385.  In that regard, the tests performed on September 9, 2011 revealed the following  pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
25
30
LEFT
20
15
25
30
35

Repeated testing performed the next day, on September 10, 2011 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
25
LEFT
15
15
20
15
20

Speech recognition testing was apparently not performed on either day.

Therefore, despite the fact that the Veteran likely experienced in-service noise exposure, as alleged, in- and post-service audometric and speech discrimination testing results do not support a finding that the Veteran has hearing loss in either ear to an extent recognized as a disability for VA purposes. A review of the transcript of the Veteran's June 2012 Board hearing reveals that both the Veteran and his representative have, essentially, acknowledged as much.

However, in his March 2009 substantive appeal, the Veteran challenged the validity of the findings from the March 2006 VA examination.  In that regard, the Veteran simply alleges that the findings from that examination are inconsistent with the findings from his November 2005 in-service examination.  A review of the March 2006 VA examination report reflects that proper audiometric testing was performed both via air and bone conduction, as well as word recognition testing, presumably via the Maryland CNC Test.  The examiner determined that demonstrated word recognition scores were consistent with demonstrated audiology thresholds.  Moreover, contrary to the Veteran's assertion, the Board does not find that the audiometric findings from the March 2006 VA examination are inconsistent with the findings from the November 2005 in-service examination to the extent that the probative weight of the March 2006 VA examiner's findings is diminished.  In that regard, the Board notes that the November 2005 in-service physical examination also did not indicate an actual hearing disability as defined under 38 C.F.R. § 3.385.  More important, the Board notes that the audiometric testing results recorded in the March 2006 VA examination report are essentially consistent with those expressed in the private April 2007 audiology report.  Given the findings from the April 2007 private examination, which was performed nearly one year later, the Board finds that there is no indication that the audiometric findings from the March 2006 VA examination were not a true and accurate reflection of the Veteran's hearing.  Thus, notwithstanding the Veteran's assertions, the Board finds that there is simply no evidence of any irregularities in the conduct of the March 2006 VA examination and the Board affords those findings full probative weight.  See Hilkert v. West, 12 Vet. App. 145 (1999).

The Board further notes, that, to whatever extent the Veteran and his representative attempt to support the claim on lay assertions, alone, such attempt must fail.   As indicated above, this claim turns upon whether the Veteran has a current hearing loss disability, as defined under 38 C.F.R. § 3.385, which is based upon consideration of the results of testing neither the Veteran nor his representative is competent to administer or report.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, persuasive evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the claim for service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Tinnitus

In his January 2006 claim, the Veteran asserts generally that he is entitled to service connection for tinnitus.  During his June 2012 Board hearing, he testified that he has experienced ongoing ringing in his ears since his active duty service.  As in his hearing loss claim, the Veteran appears to attribute his tinnitus to acoustic trauma incurred during his service in Kuwait and Iraq from November 2004 through November 2005.  As noted above, the Veteran's documented active duty service is consistent with his reported in-service noise exposure.

Nonetheless, the Board finds that the Veteran is not entitled to service connection for tinnitus, as the evidence does not show that his tinnitus is related to his in-service  noise exposure or other in-service injury or disease.

The Veteran's service treatment records reflect no subjective complaints of tinnitus, nor do they indicate an in-service tinnitus diagnosis.  In that regard, reports from the in-service physical examinations discussed above do not reflect any complaints of tinnitus.  Interestingly, the Veteran expressly denied having any ringing in his ears in a March 2004 Pre-Deployment Health Assessment and in a May 2005 Post-Deployment Assessment.  Although, as noted above, the Veteran indicated in a November 2005 Report of Medical History that his hearing appeared to have worsened after his deployment to the Southwest Asia Theater of operations, there is no report of  tinnitus.

During his March 2006 VA examination, the Veteran reported in-service combat noise exposure as previously described.  He endorsed current tinnitus in his right ear which he described as a "dog whistle."  The Veteran reported that this symptom occurred several times a week, thus indicating that it was not constant.  With regard to the reported tinnitus, the VA examiner opined that it is less likely than not that the Veteran's tinnitus was related to events during the Veteran's active duty service.  In that regard, the examiner noted that tinnitus associated with noise exposure is usually constant in nature.

As noted above, a private audiological evaluation was performed in April 2007; however, the corresponding report does not note any complaints of tinnitus, nor does it express a tinnitus diagnosis.  Similarly, tinnitus complaints are not noted in the reports from the September 2011 audiological evaluations performed at the Portland VAMC.

Certainly, the Veteran is competent to offer probative evidence as to the presence, quality, onset, and duration of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that lay evidence is competent with diseases such as tinnitus, which are characterized by unique and readily identifiable features that are capable of lay observation).  Even where evidence is determined to be competent, however, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).

In weighing the credibility of lay assertions, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  It may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, although it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In this case, both the Veteran's assertion that he has experienced tinnitus continuously since his active duty service from November 2004 through November 2005 is rebutted by contrary evidence in the record; namely, the March 2004 Pre-Deployment Health Assessment and May 2005 Post-Deployment Assessment which reflect that the Veteran expressly denied having any ringing in his ears at those times.  In view of the foregoing inconsistent statements, coupled with the absence of any records pertaining to in-service treatment for tinnitus, the Board finds that the lay assertions made by the Veteran and his friend both carry grave credibility concerns, and are not persuasive.  There is simply no other evidence in the record which even suggests that the Veteran experienced tinnitus during service.  

Significantly, moreover, the March 2006 VA examiner considered the noted lay assertions-to include Veteran's reported history of in-service noise exposure and of experiencing  current , intermittent tinnitus-and still rendered an opinion that weighs against the claim.  As the opinion is not contradicted by any other competent or credible evidence in the record, and is  supported by adequate rationale.  As such, the VA examiner's February 2008 opinion is accorded full probative weight.

Under these circumstances, the Board finds that the claim for service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


